11/20/2020




       IN THE SUPREME COURT FOR THE STATE OF MONTANA                                 Case Number: DA 20-0458




                                   No. DA 20-0458
IN THE MATTER OF:

K.L.H.,

     A Youth In Need Of Care.

                                       ORDER

      Upon consideration of Mother and Appellant’s Motion To Stay Briefing

Schedule Pending Supplementation Of The Record, and with good cause shown, it

is hereby ordered that Appellant shall file the opening brief in this matter no later

than 30 days after completion of the record from below.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                             November 20 2020